1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed February 1, 2021. 

Terminal Disclaimer
2. 	The terminal disclaimer filed on 2/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term defined in 35 U.S.C. § 154 and 173, as shortened by any terminal disclaimer filed prior to the grant of any patent granted on co-pending Application No. 16/273,742 filed on February 12, 2019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
3.  	The information disclosure statement (IDS) submitted on 2/1/2021 was filed before the mailing date of the Allowability Notice Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	Claim limitations in claim 7 have been interpreted not to invoke 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph, because “the deployment manager” in “the deployment manager is configured to….” is software as disclosed in para [0009].

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark L. Berrier (Reg. No. 35066) on March 22, 2021.

6.	Claims 1-3, 6-10, 12-13, 15-17, and 20 (Renumbered 1-14) are allowed. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manduca et al is cited for teaching A Nonintrusive Approach for Implementing Single Database, Multitenant Services from Web Applications. Menzel et al is cited for teaching A Configuration Crawler for Virtual Appliances in Compute Clouds. Rosinosky et al is cited for teaching An Efficient Approach for Multi-tenant Elastic Business Processes Management in Cloud Computing environment. Islam et al is cited for teaching SYSTEM AND METHOD FOR SUPPORTING PATCHING IN A MULTITENANT APPLICATION SERVER ENVIRONMENT. Peretz et al is cited for teaching Method For Managing Software Lifecycle. JANCZUK et al is cited for teaching MULTI-TENANCY VIA CODE ENCAPSULATED IN SERVER REQUESTS.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended)  A method for deploying applications in a multitenant computing platform 
storing a plurality of undeployed application metadata bundles in a bundle library in one or more data storage devices, wherein each of the plurality of application metadata bundles contains application metadata corresponding to a different specific version of a specific non-user-customized application that is capable of being deployed to multiple tenants of the multitenant computing platform selected from 
in response to a tenant request to install the specific application, 
retrieving a subscription associated with the tenant;
identifying from the subscription of the tenant a subscribed one of the specific versions of the specific application;
retrieving from the bundle library one or more of the plurality of application metadata bundles which are associated with the subscribed one of the specific versions of the specific application, the retrieved application metadata bundles including at least a first incremental bundle corresponding to the subscribed one of the specific versions of the specific application and any additional incremental bundles corresponding to specific versions of the specific application preceding the subscribed one of the specific versions of the specific application; and
deploying the retrieved incremental bundles to the multitenant computing platform, wherein the retrieved incremental bundles are deployed in an order of the corresponding specific versions of the specific application, each of the incremental bundles applying incremental changes to a previous version of the application to collectively install the subscribed one of the specific versions of the specific application, wherein upon deployment of each incremental bundle, the corresponding deployment operation entries are executed in the order: the namespaces, then the categories, then the validation definitions, then the trait definitions, then the type definitions, then the event handlers, then the master data.

6.	(Currently Amended)  The method of claim 1, wherein the first incremental bundle defines one or more dependencies on one or more additional application metadata bundles, the method further comprising deploying the first incremental bundle by deploying the one or more additional application metadata bundles according to a dependency graph defined in the first incremental bundle prior to deploying the first incremental bundle.

7.	(Currently Amended)  A system that deploys applications in a multi-tenant computing platform 
one or more servers having one or more processors and one or more memories, the one or more processors being communicatively connected to one or more data storage devices;
a bundle library in the one or more data storage devices;
a bundle manager implemented by the one or more processors of the one or more servers, wherein the bundle manager is coupled to the bundle library and s a plurality of undeployed application metadata bundles in the bundle library, wherein each of the plurality of application metadata bundles contains application metadata corresponding to a different specific version of a specific non-user-customized application that is capable of being deployed to multiple tenants of the multitenant computing platform 

wherein the artifact types selected from and
a deployment manager on the one or more servers, wherein in response to identifying the specific version of the specific application to which a tenant is subscribed, the deployment manager is configured to: 
retrieve from the bundle library one or more of the plurality of application metadata bundles which are associated with the subscribed one of the specific versions of the specific application, the retrieved application metadata bundles including at least a first incremental bundle corresponding to the subscribed one of the specific versions of the specific application and any additional incremental bundles corresponding to specific versions of the specific application preceding the subscribed one of the specific versions of the specific application, and
deploy the retrieved incremental bundles to the multitenant computing platform, wherein the retrieved incremental bundles are deployed in an order of the corresponding specific versions of the specific application, each of the incremental bundles applying incremental changes to a previous version of the application to collectively install the subscribed one of the specific versions of the specific application, wherein upon deployment, the deployment operation entries are executed in the order: the namespaces, then the categories, then the validation definitions, then the trait definitions, then the type definitions, then the event handlers, then the master data.

8.	(Currently Amended)  The system of claim 7, wherein the deployment manager is configured to, in response to identifying the specific version of the specific application to which the tenant is subscribed, retrieve a master schema from the one or more data platform 

9.	(Currently Amended)  The system of claim 8, wherein the deployment manager is configured to install the retrieved master schema with the retrieved incremental bundles, thereby generating a tenant schema, wherein the tenant schema is accessible by the tenant of the multi-tenant computing platform 

15.	(Currently Amended)  A computer program product comprising a non-transitory computer-readable medium storing instructions executable by one or more processors to perform:
storing a plurality of undeployed application metadata bundles in a bundle library in one or more data storage devices, wherein each of the plurality of application metadata bundles contains application metadata corresponding to a different specific version of a specific non-user-customized application that is capable of being deployed to multiple tenants of the multitenant computing platform selected from 
in response to a tenant request to install the specific application, 
retrieving a subscription associated with the tenant;

retrieving from the bundle library one or more of the plurality of application metadata bundles which are associated with the subscribed one of the specific versions of the specific application, the retrieved application metadata bundles including at least a first incremental bundle corresponding to the subscribed one of the specific versions of the specific application and any additional incremental bundles corresponding to specific versions of the specific application preceding the subscribed one of the specific versions of the specific application; and
deploying the retrieved incremental bundles to the multitenant computing platform, wherein the retrieved incremental bundles are deployed in an order of the corresponding specific versions of the specific application, each of the incremental bundles applying incremental changes to a previous version of the application to collectively install the subscribed one of the specific versions of the specific application, wherein upon deployment of each incremental bundle, the corresponding deployment operation entries are executed in the order: the namespaces, then the categories, then the validation definitions, then the trait definitions, then the type definitions, then the event handlers, then the master data.

16.	(Currently Amended)  The computer program product of claim 15, wherein the instructions are further executable by the one or more processors to perform: retrieving a master schema from the one or more data storage devices and deploying the master schema to the multitenant computing platform.

17.	(Currently Amended)  The computer program product of claim 16, wherein the instructions are further executable by the one or more processors to perform: generating a tenant schema corresponding to the retrieved master schema and the retrieved incremental bundles on the multitenant computing 

19.	(Canceled)  

20.	(Currently Amended)  The computer program product of claim 15, wherein the first incremental bundle defines one or more dependencies on one or more additional application metadata bundles, wherein the instructions are further executable by the one or more processors to perform: deploying the first incremental bundle by deploying the one or more additional application metadata bundles according to a dependency graph defined in the first incremental bundle prior to deploying the first incremental bundle.

Reason for Allowance
8.	The prior art of record does not expressly teach or render obvious the claim features of 
“retrieving from the bundle library one or more of the plurality of application metadata bundles which are associated with the subscribed one of the specific versions of the specific application, the retrieved application metadata bundles including at least a first incremental bundle corresponding to the subscribed one of the specific versions of the specific application and any additional incremental bundles corresponding to specific versions of the specific application preceding the subscribed one of the specific versions of the specific application; and
deploying the retrieved incremental bundles to the multitenant computing platform, wherein the retrieved incremental bundles are deployed in an order of the corresponding specific versions of the specific application, each of the incremental bundles applying incremental changes to a previous version of the application to collectively install the subscribed one of the specific versions of the specific application, wherein upon deployment of each incremental bundle, the corresponding deployment operation entries are executed in the order: the namespaces, then the the validation definitions, then the trait definitions, then the type definitions, then the event handlers, then the master data." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“retrieve from the bundle library one or more of the plurality of application metadata bundles which are associated with the subscribed one of the specific versions of the specific application, the retrieved application metadata bundles including at least a first incremental bundle corresponding to the subscribed one of the specific versions of the specific application and any additional incremental bundles corresponding to specific versions of the specific application preceding the subscribed one of the specific versions of the specific application, and
deploy the retrieved incremental bundles to the multitenant computing platform, wherein the retrieved incremental bundles are deployed in an order of the corresponding specific versions of the specific application, each of the incremental bundles applying incremental changes to a previous version of the application to collectively install the subscribed one of the specific versions of the specific application, wherein upon deployment, the deployment operation entries are executed in the order: the namespaces, then the categories, then the validation definitions, then the trait definitions, then the type definitions, then the event handlers, then the master data.”
as recited in independent claim 7.
The prior art of record does not expressly teach or render obvious the claim features of 
“retrieving from the bundle library one or more of the plurality of application metadata bundles which are associated with the subscribed one of the specific versions of the specific application, the retrieved application metadata bundles including at least a first incremental bundle corresponding to the subscribed one of the specific versions of the specific application and any additional incremental bundles corresponding to 
deploying the retrieved incremental bundles to the multitenant computing platform, wherein the retrieved incremental bundles are deployed in an order of the corresponding specific versions of the specific application, each of the incremental bundles applying incremental changes to a previous version of the application to collectively install the subscribed one of the specific versions of the specific application, wherein upon deployment of each incremental bundle, the corresponding deployment operation entries are executed in the order: the namespaces, then the categories, then the validation definitions, then the trait definitions, then the type definitions, then the event handlers, then the master data.”
as recited in independent claim 15.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 7 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192
/S. Sough/SPE, Art Unit 2192